*561OW REHEARING.
After a further consideration of the calls in the deed made by Patrick Cain to Fannie Branner and those in the deed made by the latter to Ferguson, we are of opinion that in ascertaining. the part of lot No. Ill to be recovered by the minor complainant the measurement should begin at the northeast corner of lot No. 112, and extend thence fifty feet southeastwardly along the margin of Asylum avenue; thence due south to University avenue; thence west to the southeast corner of lot No. 112; thence north to the beginning. This makes a slight difference in quantity in favor of defendant, due- to the inclination of the line hounding Asylum avenue.